          Case 1:18-cv-01954-CL         Document 19       Filed 02/12/21     Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

DEAN C.,

               Plaintiff,                                    Case No. 1:18-cv-01954-CL

               v.                                            ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 17),

and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Although neither party filed objections, I review de novo. United States v. Bernhardt, 840 F.2d

1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 17) is adopted in

full. The Commissioner’s decision is REVERSED and REMANDED for the immediate payment

of benefits.

IT IS SO ORDERED.

       DATED this 12th day of February 2021.



                                         _      /s/ Michael J. McShane_______
                                                     Michael McShane
                                               United States District Judge


1 –ORDER
